Citation Nr: 1528973	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1965 to December 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In the October 2008 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating effective from October 3, 2008.  The Veteran filed a timely notice of disagreement (NOD) in December 2008.  A March 2010 rating decision subsequently increased the rating to 30 percent, effective October 3, 2008.  Less than a year later in May 2010, the Veteran requested that the RO reconsider his assigned rating.  In July and August of 2010, he submitted new evidence relevant to his claim in the form of lay statements from friends and family.  The RO readjudicated the Veteran's claim in an October 2010 rating decision.  However, as the Veteran submitted new and material evidence before the October 2008 rating decision became final, the October 2008 rating decision is not final and remains on appeal.  See 38 C.F.R. § 3.156(b) (2014); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS).  The Board held the record open for 60 days following the hearing, and received additional evidence in the form of a March 2015 VA treatment record.  The RO did not consider this record in the August 2013 supplemental statement of the case and the Veteran did not provide a waiver of the RO's initial consideration of the new evidence.  38 C.F.R. § 20.1304.  However, the agency of original jurisdiction will have the opportunity to review these records upon remand.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain a more contemporaneous VA examination.  The Veteran was provided with a VA examination in connection with his claim in June 2012, which was approximately three years ago.  The evidence of record suggests that the Veteran's symptoms have worsened since this examination.  The June 2012 VA examiner determined that the Veteran had a Global Assessment of Functioning (GAF) score of 65 and noted that he denied experiencing panic attacks.  In addition, the examiner did not document that the Veteran had symptoms of difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; or impairment of short and long term memory.  

During the April 2015 hearing, the Veteran testified that he did not report the true severity of his symptoms to the June 2012 VA examiner.  He stated that he often experienced panic attacks, he had quit his job 6 to 7 months prior to the hearing, he had thrown objects through walls during his time of employment, and he had problems with his short term memory.  In addition, the Veteran's wife indicated that the Veteran's anger and irritability had worsened since he stopped working and she reported that the Veteran had put his fist through a wall and knocked down bedroom doors.  The Veteran also stated that he was receiving treatment for his PTSD on a more frequent basis.  Moreover, a March 2015 VA treatment record shows that the Veteran was recently given a lower GAF score of 45.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified during the April 2015 hearing that he quit his job as he could not deal with his boss any longer.  In addition, an October 2009 VA treatment record stated the Veteran would not be able to maintain any type of employment once this position ended due to the severity of his PTSD symptoms.  Therefore, the RO should develop a claim for TDIU.  The Board further notes that the TDIU issue is inextricably intertwined with the other issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, it must be adjudicated prior to the readjudication of the claim on appeal.

The record also shows that the Veteran receives treatment from the Gulf Coast Veteran's Health Care System.  Updated treatment record should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Gulf Coast Veteran's Health Care System dated since February 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Develop and adjudicate the Veteran's claim for entitlement to TDIU under the provisions of 38 C.F.R. § 4.316 and Rice v. Skinseki, 22 Vet. App. 447.

4.  After all the preceding development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD, as required by the relevant Disability Benefits Questionnaire.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




